EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Vandana Awasthi on 9/2/2021.
Claims 52-62, 64-68, 71 and 72 are allowed. 
Claim 70 is cancelled. 
52. (Currently Amended) A gastroretentive dosage form comprising an immediate release portion and an extended release portion. 
	wherein the immediate release portion comprises an immediate release drug layer containing pyridostigmine or a pharmaceutically acceptable salt thereof, 
	wherein the extended release portion comprises a core, and a permeable elastic membrane comprising at least one orifice and surrounding the core, 
	wherein the core comprises pyridostigmine or a pharmaceutically acceptable salt thereof, an acid, a gas-generating agent, and a swellable water-soluble hydrophilic polymer, 
	wherein the permeable elastic membrane comprises a plasticizer and a copolymer based on ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride, 
	wherein the copolymer is present in an amount of from about 70 wt % to about 95 wt %  



64. (currently amended) An extended release gastroretentive pyridostigmine tablet comprising a core, and a permeable elastic membrane containing at least one orifice and, surrounding the core, 
	wherein the core comprises pyridostigmine or a pharmaceutically acceptable salt thereof, an acid, a gas-generating agent, and a swellable water-soluble hydrophilic polymer, 
	wherein the permeable elastic membrane comprises a plasticizer and a copolymer based on ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride, 
	wherein the copolymer is present in an amount of from about 70 wt % to about 95 wt %  

70 (cancelled). 
71. (currently amended) A therapeutic method for treating myasthenia gravis, the method comprising orally administering to a subject in need thereof a gastroretentive pyridostigmine tablet, 
	wherein the tablet comprises an immediate release portion and an extended release portion, 

	wherein the extended release portion comprises a core, and a permeable elastic membrane comprising at least one orifice and surrounding the core, 
	wherein the core comprises pyridostigmine or a pharmaceutically acceptable salt thereof, an acid, a gas-generating agent, and a swellable, water-soluble hydrophilic polymer, 
	wherein the permeable elastic membrane comprises a plasticizer and a copolymer based on ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride, 
	wherein the copolymer is present in an amount of from about 70 wt % to about 95 wt %  

72. (currently amended) A method for reducing GI side effects in a patient in need of a pyridostigmine composition, the method comprising:
	administering to the patient a gastroretentive pyridostigmine composition comprising an immediate release portion and an extended release portion, as a single tablet/day, 
	wherein the immediate release portion comprises an immediate release drug layer containing pyridostigmine or a pharmaceutically acceptable salt thereof, 
	wherein the extended release portion comprises a core, and a permeable elastic membrane containing at least one orifice surrounding the core, 

	wherein the permeable elastic membrane comprises a plasticizer and a copolymer based on ethyl acrylate, methyl methacrylate, and trimethylammonioethyl methacrylate chloride, 
wherein the copolymer is present in an amount of from about 70 wt % to about 95 wt %  
wherein the composition provides an extended release of pyridostigmine or a pharmaceutically acceptable salt thereof for at least about 14 hours, and 
wherein the composition releases less than about 35 % of pyridostigmine or a pharmaceutically acceptable salt thereof, within two hours of dissolution of the composition in 900 ml of dissolution medium comprising pH 5 buffer and 150 mM NaCl, measuring using USP Apparatus I, at 100 rpm and 37°C. 


The terminal disclaimer filed on 8/6/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11007145 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615